Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-12 and 14 in the reply filed on January 28, 2022 is acknowledged.

Claims 13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: the disclosure is missing a “Brief Description of the Drawings” header and the brief description of Figs. 1-4. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3, “and” after “aminopolycarboxylate;” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2-5, 7, 9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2-5, 7, 9-12 and 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2-5, 7, 9-12 and 14 recite the broad recitation of ratio/proportions/component/transmittance/product, and the claims also recite narrower statement of the range/limitation preceded by “preferably,” “more preferably,” “even more preferably,” and/or “still even more preferably.” In claim 2, see line 2 (two occurrences); in claim 3, see lines 2-3; in claim 4, see line 2; in claim 5, see line 3; in claim 7, see lines 4-5 (two occurrences); in claim 9, see line 2; in claim 10, see line 3; in claim 11, see lines 3-4 (two occurrences); in claim 12, see lines 3-4 (four occurrences); and in claim 14, line 2-3 (three occurrences). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 

	Regarding claims 1-5 and 7-10, Somerville Roberts teaches a particle (which reads on the “solid composition”) comprising an aminocarboxylic builder and sulphate or citrate wherein the aminocarboxylic builder and the sulphate or citrate are present in a weight ratio of from about 6:1 to about 1:1 (see abstract; see also paragraph [0009]), or 1:0.17 to 1:1, which reads on the ratio recited in claim 2. Preferably the particle comprises more than about 40%, more preferably more than about 60% and especially more than 70% by weight of the particle of the aminocarboxylic builder (see paragraph [0012]).  The particle has a pH in 1% wt aqueous solution at 20oC. of less than 10, more preferably from about 4 to about 10, even more preferably from about 5 to about 9 (see paragraph [0011]). Preferred aminocarboxylic builders include MGDA (methyl-glycine-diacetic acid) or GLDA (glutamic-N,N-diacetic acid) (see paragraph [0023]), which reads on claim 5 and the free acid aminocarboxylate of instant claim 1.  The particle is obtainable by a process comprising the steps of: a) providing a solution comprising the aminocarboxylic builder; b) optionally adding an acidifying agent; c) adding sulphate or citrate to the solution resulting from step b) to form a mixture; and d) converting the mixture resulting from c) into particles by driving away the water such as drying, evaporation, etc., for example, fluidized bed drying or spraying drying (see paragraphs [0016]-[0020]; [0028]-[0032]; [0036]). The spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]), which reads on the water content of claims 1 and 9. It is noted that the free acid equivalent of the citrate discussed above is citric acid (a tricarboxylic acid, and reads on claims 7-8) which has a molecular weight or molecular mass of 192.124 Daltons (which reads on the molecular mass recited in claim 1).  Somerville Roberts, however, 
Regarding the amount of the aminocarboxylic acid builder as recited in claims 1 and 3, considering that Somerville Roberts teaches that the particle comprises more than about 40%, more preferably more than about 60% and especially more than 70% by weight of the particle of the aminocarboxylic builder as disclosed in paragraph [0012], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the amount of the free acid equivalent of the organic acid, i.e., citric acid, as recited in claims 1 and 4, considering that Somerville Roberts teaches the weight of the aminocarboxylate builder in an amount from more that about 40%, more preferably more than 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the particle of Somerville Roberts which comprises the aminocarboxylic acid and citric acid to be non-crystalline because the particle was produced by providing a solution comprising the aminocarboxylic acid, followed by the addition of the citric acid, and drying by evaporation of the water, hence, would have resulted in a product that is non-crystalline. 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the particle of Somerville Roberts to exhibit a pH of at most 10, or at most 9, when measured by dissolving the particle in water in a 1:1 weight ratio because similar components with overlapping proportions have been utilized; and the particles or solid composition have overlapping pHs in a 1% aqueous solution, hence, would behave similarly when pH is measured in 1:1 particle:water  weight ratio.
	Regarding claim 11, Somerville Roberts teaches the features as discussed above. In addition Somerville Roberts teaches that the acidifying agent to control the pH include organic acids having two carboxyls and preferably up to 15 carbons like succinic acid or maleic acid (see 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an acidifying agent like succinic acid or maleic acid into the particle in its optimum amount because these are some of the selections of acidifying agents disclosed by Somerville Roberts in paragraph [0027]. With respect to the specific amount of the succinic acid or maleic acid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amounts of the above acids such that the pH of the resulting solution is within the desired limit, which amount should overlap those recited.  
	Regarding claim 12, Somerville Roberts teaches the features as discussed above. Somerville Roberts, however, fails to specifically disclose the solid composition having a maximum transmittance within the wavelength range of 400 to 700 nm of at least 5% as recited in claim 12. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the particle of Somerville Roberts to have a maximum transmittance within those recited because similar components with overlapping proportions have been utilized, hence, would behave similarly.
	Regarding claim 14, Somerville Roberts teaches the features as discussed above. In addition Somerville Roberts teaches an automatic dishwashing detergent composition comprising the particles above (see claim 8), wherein the particle is present in the composition . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





                                                                                       /LORNA M DOUYON/                                                                                       Primary Examiner, Art Unit 1761